Citation Nr: 1227994	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability secondary to right knee instability, status post- meniscectomy with degenerative joint disease.

2.  What evaluation is warranted for lumbar degenerative disc disease since August 29, 2003?

3.  What evaluation is warranted for lower right extremity sciatic radiculopathy since June 2, 2010?

4.  Entitlement to a total evaluation based upon individual unemployability (TDIU) due to service-connected lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 1978.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2009 and May 2010, the Board remanded the case to the RO/AMC, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The RO/AMC completed some, but not all, of the development most recently directed, continued to deny the claims, and returned the case to the Board for further appellate review.

On the title page of the July 2009 decision/remand, the Board characterized the effective date for the claim involving lumbar degenerative disc disease as September 3, 2003.  That appears, however, to have been in error.  While the February 2005 rating decision on appeal initially established the effective date for the award of service connection for the Veteran's lumbar spine disability as September 3, 2003, a March 2006 rating decision actually amended the date to August 29, 2003.  The Board has recharacterized the claim to accurately reflect this.

In a June 2011 rating decision service connection was granted for right lower extremity sciatic radiculopathy secondary to lumbar degenerative disc disease.  The RO assigned a 10 percent evaluation, effective June 2, 2010.  Under the facts of this particular case, this disability is part and parcel of the increased rating claim at bar, and the Board has included the issue separately above.

For reasons expressed in more detail, below, the Board has characterized the appeal to include a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

Finally, while the Veteran previously was represented by Disabled American Veterans, in May 2012, the Veteran granted a power-of-attorney in favor of a private attorney, Michael Miskowiec, with regard to the claims on appeal.  The Board recognizes the change in representation.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board first remanded this case in July 2009 in order to obtain a VA examination for the conditions on appeal.  

In May 2010, the Board found that the RO/AMC had not substantially complied with its prior remand directives.  Specifically, the Board noted that in 2009, it ordered orthopedic and neurologic examinations "by physicians."  (emphasis added).  Despite this, a September 2009 VA examination report reflected that a nurse practitioner, not a physician, had conducted both the orthopedic and neurological examination.  The Board found the fact that the examination report was co-signed by a staff physician, who was not shown to be either an orthopedist or a neurologist, did not ameliorate the noncompliance.  Accordingly, the appeal was remanded for compliance with the June 2009 remand instructions.
In June 2010, a VA examination was conducted pursuant to the Board's May 2010 remand.  This report, however, suffers nearly the same deficiency as the 2009 examination report.  The examination was conducted by a single physician, who is neither an orthopedist nor a neurologist.  Indeed, the particular physician who conducted the examination is listed in the American Medical Association's database as having a specialty in anesthesiology.  This noncompliance frustrates the purpose of the Board's 2010 remand.  The Board seeks the specialized knowledge of both an orthopedist and a neurologist to properly evaluate the Veteran's back disability, as well as a conferred opinion concerning the ankle disability.  Accordingly, the matter must be remanded for another VA examination. 

The Board notes that the neurological findings discussed in June 2010 VA examination are different from those discussed in the September 2009 report.  This discrepancy should be addressed by the new VA examiners.  Specifically, the September 2009 examiner determined that manifestations of the Veteran's low back disability include urinary frequency, nocturia, and fecal incontinence.  On examination in June 2010, the Veteran denied bowel or bladder function impairment, and the examiner rendered no findings in this regard.  This divergence of opinion should be addressed.  

On remand the examiners must further offer findings regarding any impact of the Veteran's low back disability on his ability to maintain gainful employment.  

The RO/AMC should also obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the VA Medical Center in Richmond, Virginia.  While the claims file currently includes treatment records dated though April 2009 from this facility, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Court has held that if the claimant or the record reasonably raises a question whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Veteran has asserted that he is unable to work due to his service-connected lumbar degenerative disc disease.  On VA examination in June 2010, the examiner noted that the Veteran became disabled following back surgery post-service.  On VA examination in September 2009, the examiner noted the Veteran retired due to physical problems, including his back, sternum, and ribs.  Given this, the RO/AMC should develop a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in accordance with Rice.  In adjudicating the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders the RO must, in part, consider whether benefits are warranted on an extra-schedular basis.

Finally, the claims file shows that since the statement of the case was issued, additional relevant VA medical records were added to the Veteran's Virtual VA claims file.  The record does not contain a waiver of RO jurisdiction with regard to these records and on remand, all evidence received since the June 2011 supplemental statement of the case must be considered.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding pertinent VA treatment records dated since April 2009, including any records from the Richmond VA Medical Center.  All records and/or responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be scheduled for orthopedic and neurologic examinations, to be performed by physicians, in order to determine the severity and all manifestations of his lumbar degenerative disc disease, and to determine if there is a distinct bilateral ankle disability.  If the examination is conducted by a single physician, that physician must be both an orthopedist and neurologist.  Otherwise, two different physician examiners, one an orthopedist and the other a neurologist, must examine the Veteran. 

The examiners are to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.  The examiners must specify the range of dates of the records reviewed on Virtual VA.  All indicated tests and studies should be completed and all clinical orthopedic and/or neurologic findings reported in detail. Based on a review of the claims files, and the examination findings, the examining physicians are to address the following.

(i) Describe in detail all orthopedic manifestations of any lumbar degenerative disc disease.  Specify in degrees the range of lumbar motion, including whether there is any additional loss of motion due to pain, weakened movement, excess fatigability, and/or incoordination due to the degenerative disc disease.  This determination should be expressed in terms of degrees of additional limited motion.

(ii) Describe all neurologic manifestations associated with lumbar degenerative disc disease, including any lumbar radicular pain to the lower extremities, to specifically include to the ankles.

(iii) Each physician must address whether the Veteran has a distinct ankle disability.  If a distinct ankle disability is diagnosed, opine whether it is at least as likely as not, i.e., is there a 50/50 chance that such a disorder is caused or aggravated by his right knee disability.  Aggravation is defined as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms.  If any diagnosed ankle disability is caused by lumbar radiculopathy that fact must be so stated and explained.

A complete rationale must be provided for any opinion offered.  The orthopedic examiner must confer with the neurologic examiner in addressing whether the Veteran has a distinct bilateral ankle disability apart from symptoms associated with lumbar degenerative disc disease.

The examiners must also discuss whether the Veteran's lumbar spine disability, to include any radiating pain; and right knee disorder alone preclude the appellant from performing all forms of substantially gainful employment that are consistent with the appellant's education and occupational experience.  The appellant's age is not for consideration.  

If the examining physicians are unable to provide any of the requested opinions, that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that they it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner documents their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  
 
5.  After completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  The RO must consider the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders to include on an extraschedular basis.  All applicable laws and regulations, and all evidence received since the June 2011 supplemental statement of the case, to include in the electronic claims file, should be considered.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



